        Case 4:20-cv-00683 Document 9 Filed on 03/13/20 in TXSD Page 1 of 2



                                UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS

POLYFLOW, LLC,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §     CIVIL ACTION NO. 4:20-cv-00683
                                                  §
SPECIALTY RTP, LLC and                            §
JOHN R. WRIGHT, JR.,                              §
                                                  §
                Defendants.                       §


                 PLAINTIFF’S CERTIFICATE OF PERSONS FINANCIALLY
                      INTERESTED IN OUTCOME OF LITIGATION

         By and through its undersigned counsel, Plaintiff Polyflow, LLC (“Polyflow”) hereby files

this certificate, pursuant to the Court’s order, “listing all persons, associations of person, firms,

partnerships, corporations, affiliates, parent corporations, or other entities that are financially

interested in the outcome of this litigation.” Dkt. 5, ¶ 2. Groups that “can be specified by a general

description” are so identified, without listing all the individuals within said group. See id.

         1.     Plaintiff Polyflow, LLC

         2.     Baker Hughes Company, which, through subsidiaries, is a parent company of
                Polyflow, LLC

         3.     GE Oil & Gas US Holdings I, Inc., which through subsidiaries, is a parent company
                of Polyflow, LLC

         4.     Defendant Specialty RTP, LLC

         5.     Defendant John R. Wright, Jr.




954371.1.doc
        Case 4:20-cv-00683 Document 9 Filed on 03/13/20 in TXSD Page 2 of 2



         Dated: March 13, 2020.          Respectfully submitted,

                                         SMYSER KAPLAN & VESELKA, L.L.P.

                                         /s/ Jeff Potts
                                         Jeff Potts (Attorney-in-Charge)
                                         Texas Bar No. 00784781
                                         Federal Bar No. 16504
                                         Email: jpotts@skv.com
                                         Land Murphy
                                         Texas Bar No. 24058010
                                         Federal Bar No. 802346
                                         Email: lmurphy@skv.com
                                         Austin Kreitz
                                         Texas Bar No. 24012044
                                         Federal Bar No. 3292473
                                         Email: akreitz@skv.com
                                         717 Texas Avenue, Suite 2800
                                         Houston, Texas 77002
                                         (713) 221-2300
                                         (713) 221-2320 (fax)

                                         ATTORNEYS FOR PLAINTIFF
                                         POLYFLOW, LLC




                                         2
954371.1.doc
